Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES Nine Months Ended September 30, Year Ended December 31, 2008 2007 2006 2005 2004 2003 (Dollars in thousands) Earnings: 1. Income before income taxes $ (13,347 ) $ 43,642 $ 44,602 $ 31,734 $ 39,074 $ 30,151 2. Plus interest expense 54,687 92,466 80,854 56,097 37,233 31,729 3. Earnings including interest on deposits 41,340 136,108 125,456 87,831 76,307 61,880 4. Less interest on deposits 45,471 76,232 65,733 42,269 28,952 25,147 5. Earnings excluding interest on deposits $ (4,131 ) $ 59,876 $ 59,723 $ 45,562 $ 47,355 $ 36,733 Fixed Charges: 6. Including interest on deposits and capitalized interest $ 54,687 $ 92,466 $ 80,854 $ 56,097 $ 37,233 $ 31,729 7. Less interest on deposits (Line 4) 45,471 76,232 65,733 42,269 28,952 25,147 8. Excluding interest on deposits $ 9,216 $ 16,234 $ 15,121 $ 13,828 $ 8,281 $ 6,582 Ratio of earnings to fixed charges: Including interest on deposits (Line 3 divided by Line 6) 0.76x 1.47x 1.55x 1.57x 2.05x 1.95x Excluding interest on deposits (Line 5 divided by Line 8) (1 ) 3.69x 3.95x 3.29x 5.72x 5.58x (1) The earnings coverage ratio was inadequate to cover the fixed charges. The coverage deficiency for the period was $4.1 million.
